DETAILED ACTION
The Amendment filed August 23, 2022, has been entered and fully considered. Claims 1-6, 8-20, 22-25 are pending in this application. Claims 1, 3, 8, and 25 are amended. Claims 9-20 have been withdrawn
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "according to claim 7" in line 1.  There is insufficient antecedent basis for this limitation in the claim as claim 7 has been cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClurken (hereinafter ‘McClurken’, U.S. PGPub. No. 2005/0070894) in view of Koblish et al., (hereinafter 'Koblish,' U.S. PGPub. No. 2011/0224667) and further in view of Fleischman et al., (hereinafter ‘Fleischman,’ U.S. Pat. 6,241,724) and further in view of Wittkampf et al., (hereinafter 'Wittkampf', U.S. PGPub. No. 2008/0045943) and Potter (hereinafter 'Potter', U.S. Pat. 8,226,641).
Regarding claims 1 and 23, McClurken discloses a tip electrode (Figs. 9-12 and 51-53; specifically Fig. 52; [0262]-[0265]) comprising: an electrically-insulative substrate (probe body 26 in Fig. 52; [0175]) comprising a receiving lumen (see [0182], for through bore 46 of probe body 26 and central fluid flow passage 41), a plurality of irrigation flow holes (fluid exit openings 44a,b), a tip portion (distal end 27 in Figs. 51-52), a proximal portion (Fig. 52); and at least two segmented tip electrodes deposited on the outer surface of the tip portion ([0189]; see [00263]-[0265], for longitudinally directed electrodes 29a, 30a and circumferentially directed electrodes 29d-g and 30d-g), the segmented tip electrodes (electrodes 29a, 30a) extending from a most proximal edge of the tip portion to a distal end of the tip portion (see Fig. 51 for longitudinally directed electrodes 29a, 30a extending from a most proximal edge of the tip portion near reference numeral 30 to a distal end of the tip portion 27); a sleeve configured to circumferentially surround the proximal portion of the tip electrode (see tube 19 in Fig. 52); and a conductor grooming component (member 51, gasket portion 51a; [0196]-[0197]) proximal to the electrically-insulative substrate (26) and configured to secure a plurality of conductor wires (see member 51 in Figs. 51-52 surrounding wires 21a and 21b); wherein a portion of an inner surface of the electrically-insulative substrate (26) defines the receiving lumen (see bore 46 (not labeled in Fig. 52) and wide proximal portion 41a of the central flow passage 41 in Fig. 52) and the irrigation flow holes extend radially through the electrically-insulative substrate (26) and terminate adjacent an outer surface of the electrically-insulative substrate (lateral fluid flow passages 43a, 43b extend from fluid flow passage to 41 to openings 44a,b), and wherein the electrically-insulative substrate (26) electrically insulates the at least two segmented tip electrodes (electrodes 29a, 30a, 29d-g, 30d-g) from one another (as best seen in Fig. 51, ‘segmented’ electrodes 29a, 30a, 29d-g, 30d-g are insulated from each other; [0263], “electrodes 29 d-29 g and 30 d-30 g extend from electrodes 29 a, 29 b at substantially at right angle and on the outer tissue interacting surfaces 28 of the electrosurgical device 5 p and terminate prior to intersection with the opposite longitudinally directed electrode”), and wherein the receiving lumen (46, 41) is fluidly coupled to the plurality of irrigation flow holes (44a,b) and the receiving lumen (46, 41) is configured to be fluidly coupled to a catheter body (see Figs. 8-12 and 51-53).
Although McClurken discloses a temperature sensor may be located on the electrosurgical device, ([0145]; thermistor or thermocouple), McClurken fails to explicitly disclose at least two thermal sensor channels defined in a laterally facing exterior surface of the tip portion of the electrically-insulative substrate, and wherein the at least two thermal sensor channels are distributed around an outer circumference of the electrically-insulative substrate.  
However, in the same field of endeavor, Koblish teaches a similar ablation catheter system (200 in Figs. 2A-B) comprising a tip electrode including a catheter body (see conductive shell 202 forming ‘tip electrode’, distal tip 204) and an electrically-insulative substrate (non-conductive insert 208). The tip electrode (202, 204) further includes at least two thermal sensor channels (see channels comprising thermocouple components 206 around the outer circumference of insert 208) defined in a laterally facing exterior surface of the tip portion of the electrically-insulative substrate (see non-conductive insert 208, channels 206) wherein the conductive shell (202) is disposed over a respective one of the thermal sensor channels (206), thereby covering each respective one of the thermal sensor channels (as best illustrated in Fig. 2B, channels comprising thermocouple components 206 are covered by conductive shell 202). Koblish further teaches the at least two thermal sensor channels (see channels comprising thermocouple components 206) are distributed around an outer circumference of the electrically-insulative substrate (208 in Figs. 2A-B; [0023]). It is well known in the art (as can be seen in Koblish) to provide a variety of different thermal sensor channels configurations in order to further provide thermocouple components and obtain temperature measurements. The thermocouple components (206) are adapted to sense the temperature of bodily fluid and/or tissue ([0023]), thereby increasing tissue temperature control and accuracy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the tip electrode as taught by McClurken to include at least two thermal sensor channels defined in a laterally facing exterior surface of the tip portion of the electrically-insulative substrate, and wherein the at least two thermal sensor channels are distributed around an outer circumference of the electrically-insulative substrate as taught by Koblish in order to further provide thermocouple components (within the tip electrode) and obtain temperature measurements, thereby increasing tissue temperature control and accuracy.
Although Koblish teaches the conductive shell (202) is disposed over a respective one of the thermal sensor channels (206), thereby covering each respective one of the thermal sensor channels (as best illustrated in Fig. 2B, channels comprising thermocouple components 206 are covered by conductive shell 202), McClurken in view of Koblish are silent regarding wherein each of the segmented tip electrodes are disposed over a respective one of the thermal sensor channels, thereby covering each respective one of the thermal sensor channels, wherein the at least two segmented tip electrodes are thermally isolated from one another, such that a thermal sensor disposed in each of the at least two thermal sensor channels is configured to obtain an independent temperature reading of a respective segmented tip electrode.
However, in the same field of endeavor, Fleischman teaches a similar tip electrode (Figs. 1-6) comprising a plurality of segmented tip electrodes (electrode elements 26/27/28/29) that are thermally isolated from one another (see col. 4, ll. 55-59, “electrode elements 26/27/28/29 are electrically and thermally isolated one from the other by intermediate non-conducting zones 30”). Each segmented tip electrode (26/27/28/29) further includes a thermal sensor channel (opening 32, 34, 36 and 38) which carries a temperature sensing device (31, 35, 37 and 39, respectively), thereby providing an independent temperature reading of the respective segmented tip electrode (electrode elements 26/27/28/29). Each of the segmented tip electrodes (electrode elements 26/27/28/29) are disposed over a respective one of the thermal sensor channels (opening 32, 34, 36 and 38), thereby covering each respective one of the thermal sensor channels (opening 32, 34, 36 and 38). It is well known in the art (as can be seen in Fleischman) to provide each electrode segment (26/27/28/29) with a thermal sensor channel (opening 32, 34, 36 and 38) and therefore a temperature sensing device (31, 35, 37 and 39) in order to obtain a temperature reading at each electrode segment (26/27/28/29). As such, each temperature sensing device (31, 35, 37 and 39) may provide a more specific and accurate temperature value in regards to its respective electrode segment, thereby increasing control, accuracy and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the tip electrode as taught by McClurken in view of Koblish to further include wherein each of the segmented tip electrodes are disposed over a respective one of the thermal sensor channels, thereby covering each respective one of the thermal sensor channels, wherein the at least two segmented tip electrodes are thermally isolated from one another, such that a thermal sensor disposed in each of the at least two thermal sensor channels is configured to obtain an independent temperature reading of a respective segmented tip electrode as taught by Fleischman in order to provide a more specific and accurate temperature value in regards to its respective electrode segment, thereby increasing control, accuracy and efficiency.  
Further, although McClurken discloses a sleeve configured to circumferentially surround the proximal portion of the tip electrode, McClurken in view of Koblish and Fleischman fail to explicitly disclose that the sleeve is an insulation sleeve and electrically insulate the proximal portion of the tip electrode.
However, in the same field of endeavor, Wittkampf teaches a similar tip electrode (Fig. 2) comprising an electrically insulating material of the body (7) configured to circumferentially surround and electrically insulate the proximal portion of the tip electrode ([0034]). This design is utilized in order to isolate the electrically active portions of the tip electrode ([0034]), and prevent unintentional electric current from traveling through the device (thereby resulting in increased safety). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the sleeve as taught by McClurken in view of Koblish and Fleischman to further incorporate the insulating material as taught by Wittkampf in order to isolate the electrically active portions of the tip electrode ([0034]), and prevent unintentional electric current from traveling through the device, thereby resulting in increased safety. 
Lastly, McClurken in view of Koblish and further in view of Fleischman and Wittkampf fail to explicitly disclose a deflection pull ring configured to mate with the insulation sleeve. 
However, in the same field of endeavor, Potter teaches a tip electrode (Fig. 2) that comprises a deflection pull ring (25), configured to mate with a compressible catheter shaft (21), which enables the manipulation of the tip electrode to a desired tissue site and thereby increasing versatility (col. 3, ll. 1-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the tip electrode of McClurken in view of Koblish and further in view of Fleischman and Wittkampf to incorporate a deflection pull ring configured to mate with the insulation sleeve as taught by Potter in order to enhance versatility of the tip electrode. 
As broadly claimed, in view of the prior modification of McClurken in view of Koblish and further in view of Fleischman and further in view of  Wittkampf and Potter, McClurken necessarily teaches a plurality of irrigation flow holes (fluid exit openings 44a) distributed between the at least two segmented tip electrodes deposited on the outer surface of the tip portion ([0189]; see [00263]-[0265], for longitudinally directed electrodes 29a, 30a and circumferentially directed electrodes 29d-g and 30d-g), therefore in light of the modification it naturally follows that the plurality of irrigation flow holes (44a) would necessarily be distributed between each of the at least two thermal sensor channels as taught by the combination.  
Regarding claim 2, McClurken in view of Koblish and further in view of Fleischman and further in view of Wittkampf and Potter teach all of the limitations of the tip electrode according to claim 1. In view of the prior modification of McClurken in view of Koblish and further in view of Fleischman and further in view of Wittkampf and Potter, Koblish teaches wherein the thermal sensor channels (see channels comprising thermocouple components 206 in Figs. 2A-B) extend from a most proximal edge of the tip portion of the electrically-insulative substrate (208), distally along the outer surface of the tip portion (202, 204) of the electrically-insulative substrate (see Figs. 2A-B).
Regarding claim 3, McClurken in view of Koblish and further in view of Fleischman and further in view of Wittkampf and Potter teach all of the limitations of the tip electrode according to claim 1. McClurken (Figs. 51-53) further discloses a fluid lumen alignment feature (see gasket portion 51c which surrounds aperture 51d through which liner 45 passes in Fig. 52; [0197]) coupled to the inner surface of the electrically-insulative substrate (probe body 26; as broadly claimed, gasket portion 51c is necessarily coupled to probe body 26 in Fig. 52; also see Fig. 10) and configured for coupling with the irrigation sleeve (liner 45; [0182], “As best shown in FIGS. 12, 15 and 16, central flow passage 41 may be lined by a liner 45, preferably comprising a non-corrosive, impervious (to fluid 24), metal tube (e.g. stainless steel tubing) located within a through bore 46 of probe body 26 which extends from proximal end 35 to distal end 27 of electrosurgical device 5 a and probe body 26”).
Regarding claim 4, McClurken in view of Koblish and further in view of Fleischman and further in view of Wittkampf and Potter teach all of the limitations of the tip electrode according to claim 1. McClurken (Figs. 51-53) further discloses an electrical conductor termination recess (see recess in Fig. 51 housing conductors 38a and 38b) configured for coupling to a conductor wire (see Figs.51 and 52 for conductors 38a,b of insulated electrical wires 21a,b coupled to recess).
Regarding claim 5, McClurken in view of Koblish and further in view of Fleischman and further in view of Wittkampf and Potter teach all of the limitations of the tip electrode according to claim 1. In view of the prior modification of McClurken in view of Koblish and further in view of Fleischman and further in view of Wittkampf and Potter, Koblish further teaches a through channel extending from the inner surface to the outer surface of the electrically-insulative substrate (see ‘through channel’ within the center of the non-conductive insert 208 extending from the inner surface to the outer surface of the non-conductive insert 208 in Figs. 2A-B; it is noted the through channel is best illustrated in Fig. 2A).
Regarding claim 6, McClurken in view of Koblish and further in view of Fleischman and further in view of Wittkampf and Potter teach all of the limitations of the tip electrode according to claim 1. In view of the prior modification of McClurken in view of Koblish and further in view of Fleischman and further in view of Wittkampf and Potter, Koblish further teaches a thermal sensor disposed within the through channel and thermally coupled to the layer of conductive material (see thermocouple component 206 within the through channel, i.e. within the center of non-conductive insert 208, in Figs. 2A-B; [0022], thermocouple component is flush with the tip), wherein the thermal sensor is directly coupled to the layer of conductive material ([0022]; see Fig. 2A for thermocouple component 206 directly coupled to conductive shell 202). 
Regarding claim 22, McClurken in view of Koblish and further in view of Fleischman and further in view of Wittkampf and Potter teach all of the limitations of the tip electrode according to claim 1. In view of the prior modification of McClurken in view of Koblish and further in view of Fleischman and further in view of Wittkampf and Potter, Koblish further teaches wherein the at least two thermal sensor channels terminate proximally with respect to a distal end of the electrically-insulative substrate (see channels comprising thermocouple components 206 around the outer circumference of insert 208 terminating proximally with respect to a distal end of insert 208 in Fig. 2A).
Regarding claim 24, McClurken in view of Koblish and further in view of Fleischman and further in view of Wittkampf and Potter teach all of the limitations of the tip electrode according to claim 1. In view of the prior modification of McClurken in view of Koblish and further in view of Fleischman and further in view of Wittkampf and Potter, Koblish further teaches wherein the at least two thermal sensor channels (see channels comprising thermocouple components 206 in Figs. 2A-B) define openings that are open to the outer surface of the tip portion along an entirety of their length, wherein the segmented tip electrodes cover the openings of the at least two thermal sensor channels along the entirety of their length (as broadly claimed, the channels comprising thermocouple components 206 are ‘open’ to the outer surface of the tip portion along an entirety of their length and are covered by conductive shell 202 along the entirety of their length). 
Regarding claim 25, McClurken in view of Koblish and further in view of Fleischman and further in view of Wittkampf and Potter teach all of the limitations of the tip electrode according to claim 1. McClurken (Figs. 10 and 51-53) further discloses wherein the conductor grooming component (member 51; [0196]-[0197]) defines a central lumen (second gasket portion 51c) through which the irrigation sleeve passes (liner 45) and a plurality of lumens (aperture 51b) connected to the central lumen (51c) through which the plurality of conductor wires pass (see Fig. 52 for member 51 including a central lumen and plurality of lumens (not labeled) which wires 21a and 21b pass; see Fig. 10 for member 51 which wire 21b passes; as broadly claimed, all of the lumens of member 51 are connected via member 51).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McClurken in view of Koblish and further in view of Fleischman and further in view of Wittkampf and Potter as applied to claims 1-6 and 22-25 above, and further in view of Wittkampf.
Regarding claim 8, McClurken in view of Koblish and further in view of Fleischman and further in view of Wittkampf and Potter teach all of the limitations of the tip electrode according to claim 1. Although Potter teaches a deflection pull ring (see above), McClurken in view of Koblish and further in view of Fleischman and further in view of Wittkampf and Potter fail to expressly teach the deflection pull ring comprising a clip lock configured to mate with a relief opening of the insulation sleeve. 
Wittkampf however teaches a similar coupling configuration comprising (note Fig. 3, coupling part 18) a clip lock (19) configured to mate with a relief opening of a sleeve component. It is well known in the art that a deflection pull ring can be configured to join with an insulation sleeve in a variety of ways, and that these different coupling configurations are widely considered to be interchangeable. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the deflection pull ring as taught by McClurken in view of Koblish and further in view of Fleischman and further in view of Wittkampf and Potter to comprise a clip lock configured to mate with a relief opening of the insulation sleeve as taught by Wittkampf. This is because this modification would have merely comprised a simple substitution of interchangeable coupling configurations in order to produce a predictable result (see MPEP 2143).  
Response to Arguments
Applicant's arguments filed August 23, 2022, have been fully considered but they are not persuasive.
Applicant’s argument (page 9) that, “[f]irst, Wittkampf does not disclose an insulation sleeve, as discussed above. It therefore follows that the device of McClurken in view of Koblish, Fleischman, Wittkampf, and Potter does not disclose a deflection pull ring coupled to an insulation sleeve” is not persuasive. The Office Action relies on McClurken to discloses a sleeve configured to circumferentially surround the proximal portion of the tip electrode (see tube 19 in Fig. 52). McClurken is silent regarding the material of the sleeve. Wittkampf teaches a similar tip electrode (Fig. 2) comprising an electrically insulating material of the body (7) configured to circumferentially surround and electrically insulate the proximal portion of the tip electrode ([0034]). Wittkampf is relied upon as a teaching reference to modify the material of the sleeve in McClurken such that the sleeve is an insulation sleeve. Wittkampf advantageously teaches that the design is utilized in order to isolate the electrically active portions of the tip electrode ([0034]), and prevent unintentional electric current from traveling through the device (thereby resulting in increased safety). It would have been obvious to one of ordinary skill in the art to make have made this modification of incorporating the insulating material as taught by Wittkampf in order to provide a similar benefit. 
Applicant has further argued (page 9) that “the Action has not provided any evidence that it is well known in the art that a deflection pull ring can be configured to join with an insulation sleeve,” and that this is not common knowledge. These arguments are not found persuasive. Firstly, in regards to claim 1, the claim only requires that the deflection pull ring is configured to mate with the insulation sleeve. As broadly claimed, any type of attachment or coupling would necessarily meet the limitation “configured to mate.” Therefore, the configuration as seen in Potter necessarily meets this limitation of the claim. Further, it would have been obvious to one of ordinary skill in the art to have modified the tip electrode in view of the teachings of Potter in order to provide and enable enhanced manipulation of the tip electrode to a desired tissue site and thereby increasing versatility (col. 3, ll. 1-16).
With regards to the arguments directed towards claim 8 (pages 8-9) and in view of the amendment, claim 8 further claims the deflection pull ring comprises at least one clip lock configured to mate with a relief opening of the insulation sleeve. The combination of references provided in claim 1 teaches all of the limitations of the tip electrode including a deflection pull ring configured to mate with the insulation sleeve (see Examiner’s response above). The combination of references provided in claim 1 are silent regarding the deflection pull ring comprising at least one clip lock configured to mate with a relief opening of the insulation sleeve as claimed in claim 8. 
However, Wittkampf teaches an alternative coupling configuration comprising (note Fig. 3, coupling part 18) a clip lock (19) configured to mate with a relief opening of a sleeve component. The well-known coupling configuration as taught by Potter is therefore substituted with the alternative coupling configuration as taught in Wittkampf. It is the Examiner’s position that this combination of references shows it is well known in the art that a deflection pull ring can be configured to join with an insulation sleeve in a variety of ways (i.e. Potter or Wittkampf), and that these different coupling configurations are widely considered to be interchangeable. Further, this is because this modification would have merely comprised a simple substitution of interchangeable coupling configurations in order to produce a predictable result (see MPEP 2143). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
No further arguments have been set forth regarding the dependent claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794